DETAILED ACTION
Status of the Claims
	Claims 1, 5-10, 20-21, 23, 26 and 27 are pending in the instant application. Claims 20-21 and 23 have been withdrawn based upon Restriction/Election. Claims 1, 5-10, 26 and 27  are being examined on the merits in the instant application.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date of the instant application has been determined to be 05/28/2015 the filing date of the document 62/167,563.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1, 5-10, 26 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a Written Description rejection.
	The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention.
While all of the factors have been considered, only those required for a prima facie case are set forth below.
Scope of the Claimed Invention:
	Applicant claims a surface functionalized nanoparticle comprising a nanoparticle formed by a crosslinking reaction between a first copolymer and a second copolymer, the first copolymer comprising  a backbone, first pendant groups, and second pendant groups, the first pendant groups comprising a first blood brain barrier transporter conjugated to the backbone via a first pyridine-2-thiol, the second pendant groups comprising a first polyethylene glycol comprising from about 4 to about 1,000 repeating monomer units, the second copolymer comprising a backbone, third pendant groups, and fourth pendant groups, the third pendant groups including a reactive functionality conjugated to the backbone via a second pyridine-2-thiol group, the fourth pendant groups comprising a second polyethylene glycol comprising from about 4 to about 1,000 repeating monomer units, the surface functionalized nanoparticles further comprising a reaction product of the reactive functionality at a surface of the formed nanoparticle and a polymer that includes a second, different blood brain barrier transporter such that the second, different blood brain barrier transporter is conjugated to the surface of the formed nanoparticle via the second pyridine-2-thiol group, at least a portion of the first polyethylene glycol and the second polyethylene glycol providing a hydrophilic corona on the surface functionalized nanoparticle (instant claim 1). 
	The scope of “a copolymer” with “a backbone” (i.e. a first copolymer and a second copolymer) is vast, encompassing numerous chemical species arranged in numerous arrangements to from a backbone.
	The scope of the second copolymer is unclear as the claims recite “the second copolymer comprising a backbone, third pendant groups, and fourth pendant groups” without reciting first and second pendant groups on the second copolymer.
	The scope of a “reactive functionality” which could be almost anything as most functional groups can be made to react given appropriate reaction conditions.
Disclosure of the Prior Art:
	Qiu et al. (“Polymer Architecture and Drug Delivery,” 2006, Pharmaceutical Research, Vol. 32, No. 1, pp. 1-30) teaches that “Polymers occupy a major portion of materials used for controlled release formulations and drug-targeting systems because this class of materials presents seemingly endless diversity in topology and chemistry. This is a crucial advantage over other classes of materials to meet the ever-increasing requirements of new designs of drug delivery formulations. The polymer architecture (topology) describes the shape of a single polymer molecule. Every natural, seminatural, and synthetic polymer falls into one of categorized architectures: linear, graft, branched, cross-linked, block, star-shaped, and dendron/dendrimer topology. Although this topic spans a truly broad area in polymer science, this review introduces polymer architectures along with brief synthetic approaches for pharmaceutical scientists who are not familiar with polymer science, summarizes the characteristic properties of each architecture useful for drug delivery applications, and covers recent advances in drug delivery relevant to polymer architecture.” (abstract).
	Qiu et al. further teaches that “As various nanosystems have been developed, the importance of polymer architecture-property relationships has gradually been realized and emphasized. Polymer architecture describes the shape of a single polymer molecule, which often determines its physicochemical properties. For example, a hydrogel derived from cross-linking random linear copolymers of a temperature-sensitive monomer, N-isopropylacrylamide (NIPAAm), and a pH-responsive monomer, methacrylic acid (MAA), has been extensively studied. It has been found that the temperature response disappears with a high-enough content of MAA. On the other hand, the block copolymers with the same composition of NIPAAm and MAA can retain both temperature and pH responsiveness, which is attributed to the microphase separation of different units. This exemplifies the significance of architecture and monomer sequence in manipulating polymer properties. Any polymer selected for drug delivery formulation is commonly classified according to chemical nature [such as polyester, polyanhydride, poly (amino acid)], backbone stability (biodegradable, nonbiodegradable), and water solubility (hydrophobic, hydrophilic). The polymer architecture as well as its related syntheses and characterization, however, is relatively unfamiliar to pharmacists.” (p. 1, col. 2, last paragraph & p. 3, col. 1). Qui et al. further teaches different architectures including linear AB-type copolymers with different arrangement of the blocks, as well as branched chain polymers (Figure 1; and Table 1).
Disclosure of the Instant Application:
	The instant Specification disclose:  “As used herein, the term "polymer" generally includes, but is not limited to, homopolymers; copolymers, such as, for example, block, graft, random and alternating copolymers; and terpolymers; and blends and modifications thereof. Furthermore, unless otherwise specifically limited, the term "polymer" shall include all possible geometrical configurations of the material. These configurations include, but are not limited to isotactic, syndiotactic, and random symmetries.” (p. 3, [0017]). And further that: “The term "organic" is used herein to refer to a class of chemical compounds that are comprised of carbon atoms. For example, an "organic polymer" is a polymer that includes carbon atoms in the polymer backbone, but may also include other atoms either in the polymer backbone and/or in side chains extending from the polymer backbone (e.g., oxygen, nitrogen, sulfur, etc.).” (p. 3, [0018]).
	The instant Specification disclose: “For instance, the dual responsive nanoparticles can be formed by conjugation of a hydrophilic biocompatible polymer with the two different ligands by formation of acid-sensitive and/or redox potential-sensitive bonds and by forming the polymer as a nanoparticle, for instance by crosslinking the hydrophilic biocompatible polymer. The dual responsive nanoparticles can also be loaded with a biologically active agent for delivery across the blood brain barrier either during or following particle formation.” (p. 1, [0005]).
	The instant Specification disclose: “The hydrophilic component can form the polymer backbone and/or can form hydrophilic pendant groups off of the backbone. Upon formation, nanoparticles of the copolymer can be formed via, e.g., a crosslinking reaction in which disulfide bonds of the copolymer are cleaved followed by aerial oxidation. The nanoparticles thus formed can be suitable for safe and effective therapy with the hydrophilic component of the copolymer being at the exterior surface of the particle.” [emphasis added](p. 6, [0028]).
	The instant Specification discloses that: “In addition, although shown as a block copolymer in the above structure, it is to be understood that this representation is simply short-hand for any type of copolymer (e.g., random, block, etc.) that includes repeating units of both the pyridine-2-thiol repeating units and repeating units of the hydrophilic polymer.” (pp. 9-10, [0037]).
	The instant Specification discloses: “The particle form of the delivery system can be provided via crosslinking of the polymeric component. For instance, a PDA-PEG polymer can be subjected to disulfide bond cleavage followed by oxidation to crosslink the polymers and form a nanoparticle. In addition, the functional ligands can be conjugated to the nanoparticles either prior to or following crosslinking and particulate formation. For instance, one or both of the functional ligands can be surface conjugated to the nanoparticles following crosslinking and particle formation to form the delivery system that can facilitate nanoparticle penetrate through the blood brain barrier.” (p. 10, [0040]).
	The instant Specification discloses pyridine-2-thiol monomers which imply a limited number of species within the genus backbone, including (meth)acrylate (PDA & PDMA), (meth)acrylamide, and carbonate (pp. 7-8, [0032]). The instant specification discloses a single Example of PDA-PEG (Example 1-1) to form functionalized PDA-PEG polymer (Example 1-2), and forming nanoparticles from the same (Example 1-3). Particularly, the Specification discloses PDA-PEG copolymers (i.e. COOH-PDA-PEG; Scopine-PDA-PEG; Cy7-PDA-PEG; and glutathione (GSH) linked to the aforementioned using NHS/EDC chemistry, to form, e.g., Scopine/GSH NPs) (p. 13, Table 1, [0050]). No other surface functionalized nanoparticle compositions are exemplified in the instant Specification.
Discussion:
	The instant Application is directed at nanoparticles (nanogels) formed by combining certain copolymers including hydrophobic portions and hydrophilic portions in aqueous solution and crosslinking by disulfide bonds on pendant groups of the copolymers, where the written description provides guidance to specific PDA-PEG copolymers (i.e. COOH-PDA-PEG; Scopine-PDA-PEG; Cy7-PDA-PEG; and glutathione (GSH) linked to the aforementioned using NHS/EDC chemistry, to form, e.g., Scopine/GSH NPs) with little-to-no guidance to other species. The second copolymer of the nanoparticles are further defined in the rejected claims by including “reactive functionality” (generic) where the instant disclosure does not use this language and provides little guidance to the genus of what could be considered “reactive functionality” by those of ordinary level of skill in the art pertaining to copolymer nanoparticle synthesis, the instant Specification apparently disclosing one species “COOH-PEG-PDA” within the claimed genus.
	Vas-Cath Inc. V. Mahurka, 19 USPQ2d 1111, states that applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  A review of the language of the claim indicates that these claims are drawn to surface functionalized nanoparticles composed of at least two amphiphilic copolymers. There is only a single species (PDA-PEG) explicitly disclosed. 
	A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  Consequently, the Examiner notes that the claimed invention which is drawn to a genus of drugs may be adequately described if there is a (1) sufficient description of a representative number of species, or (2) by disclosure of relevant, identifying characteristics sufficient to describe the claimed invention in such full, clear, concise and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention.  Here, the specification discloses only a single common copolymer shared by the members of the claimed genus, i.e., PDA-PEG. Since the claimed genus encompasses numerous copolymers including a generic “backbone” and the second copolymer a generic “reactive functionality”, the disclosed structural feature does not constitute a substantial portion of the claimed genus. Therefore, the disclosure of PDA-PEG copolymers (i.e. COOH-PDA-PEG; Scopine-PDA-PEG; Cy7-PDA-PEG; and glutathione (GSH) linked to the aforementioned using NHS/EDC chemistry, to form, e.g., Scopine/GSH NPs) with little-to-no guidance to other species does not provide an adequate description of the claimed genus (e.g. polyphosphazenes or silicone copolymers).
The written description requirement is not satisfied.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1, 5-10, 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is rejected as being indefinite because the claim recites “a nanoparticle formed by a crosslinking reaction between a first copolymer and a second copolymer […] the second copolymer comprising a backbone, third pendant groups, and fourth pendant groups […]” without specifying the first pendant groups and second pendant groups on the second copolymer. The claim is considered indefinite because it is unclear what the first pendant groups and second pendant groups on the second copolymer should be. Appropriate clarification is required. Claims 5-10, 26 and 27 are rejected as depending from and doing nothing to clarify the above discussed indefiniteness of claim 1.
	Claim 1 is further rejected as being indefinite because the claim recites “reactive functionality” in lines 12 and 16, it is unclear what the metes and bounds of “reactive functionality” should be considered in the context of the claim. Claims 5-10 are rejected as depending from and doing nothing to clarify the above discussed indefiniteness of claim 1.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 5-10, 26 and 27 remain rejected under 35 U.S.C. 103 as being unpatentable over XU (US 2014/0011760; published January, 2014; prior art under 102(a)(2)) in view of Ying et al. (“Dual-targeting liposomes improves the therapeutic efficacy of bran glioma in animals,” 2010; ELSEVIER, Journal of Controlled Release, Vol. 141, pp. 183-192); Geldenhuys et al. (“Brain-targeted delivery of paclitaxel using glutathione-coated nanoparticles for brain cancer,” 2011, Informa-Healthcare; Journal of drug targeting, Vol. 19, No. 9, pp. 837-845); Wang et al. (“Scopine as a Novel Brain-Targeting Moiety Enhances the Brain uptake of Chlorambucil,” 2014, ACS; Bioconjugate Chemistry, Vol. 25, pp. 2046-2054); Konat et al. (“Cognitive dysfunction induced by chronic administration of common cancer chemotherapeutics in rats,” SPRINGER, 2008; Metabolic brain disease, Vol. 23, No. 3, pp. 325-333); and Miura et al. (“Cyclic RGD-Linked Polymeric Micelles for Targeting Delivery of Platinum Anticancer Drugs to Glioblastoma through the Blood-Brain Tumor Barrier.” 2013, ACS, ACSNano, Vol. 7, No. 10, pp. 8583-8592).
Applicants Claims
	Applicant claims a surface functionalized nanoparticle comprising a nanoparticle formed by a crosslinking reaction between a first copolymer and a second copolymer, the first copolymer comprising  a backbone, first pendant groups, and second pendant groups, the first pendant groups comprising a first blood brain barrier transporter conjugated to the backbone via a first pyridine-2-thiol, the second pendant groups comprising a first polyethylene glycol comprising from about 4 to about 1,000 repeating monomer units, the second copolymer comprising a backbone, third pendant groups, and fourth pendant groups, the third pendant groups including a reactive functionality conjugated to the backbone via a second pyridine-2-thiol group, the fourth pendant groups comprising a second polyethylene glycol comprising from about 4 to about 1,000 repeating monomer units, the surface functionalized nanoparticles further comprising a reaction product of the reactive functionality at a surface of the formed nanoparticle and a polymer that includes a second, different blood brain barrier transporter such that the second, different blood brain barrier transporter is conjugated to the surface of the formed nanoparticle via the second pyridine-2-thiol group, at least a portion of the first polyethylene glycol and the second polyethylene glycol providing a hydrophilic corona on the surface functionalized nanoparticle (instant claim 1). 
	Applicants have elected the following species in the reply filed 07/17/2018: (a) a species of a copolymer of the claimed nanoparticle including (i) a species of pyridine-2-thiol monomer, and (ii) a species of biocompatible hydrophilic polymer is a copolymer including: (i) (pyridine-2-thiol) ethyl acrylate (PDA), and (ii) polyethylene glycol; (b) a species of first blood brain barrier transporter scopine; (c) a species of second blood brain barrier transporter glutathione; (d) a species of biologically active agent is N-acetyl cysteine. As currently drafted claims 1, 5-10, 24 and 25 read on applicants elected species.
	The structure of 2(pyridin-2-yldisulfanyl)ethyl acrylate (PDA) is as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As noted in the upper circle PDA includes an ester bond and in the lower circle a disulfide bond.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            XU teaches novel polymers and the preparation of nanogel drug cocktails (see whole document), and particularly teaches the methods include polymerizing 2-(pyridin-2-yldisulfanyl)ethyl acrylate (PDSA), a (pyridine-2-thiol) ethyl acrylate monomer, with poly(ethylene glycol)methacrylate (PEGMA) via free radical polymerization to form the copolymer (abstract) (instant claim 1, lines 1-3). XU teaches the copolymer species including:

    PNG
    media_image2.png
    542
    282
    media_image2.png
    Greyscale

(Figure 6B)(instant claim 1, “product is a copolymer comprising a backbone, first pendant groups, and second pendant groups, the first pendant groups comprising a disulfide linkage and a first ester linkage, the second pendant groups comprising a polyethylene glycol bonded to the backbone via a second ester linkage”). XU teaches the PEGMA includes about 6 to about 1000 units ([0031])(instant claim 1: “the polyethylene glycol comprising from about 4 to about 1,000 repeating monomer units”). XU teaches that: “In one particular embodiment, the molar ratio of 2-(pyridin-2-yldisulfanyl)ethyl acrylate to poly(ethylene glycol)methacrylate is about 100: 1 to about 1: 100 ( e.g., about 20: 1 to about 1 :20). The free radical polymerization can be initiated by 2,2-azobisisobutyronitrile or another suitable initiator.” ([0005])(instant claim 1, “the copolymer comprising the first pendant groups and the second pendant groups in a molar ratio of from about 100:1 to about 1:100”).
	XU teaches that “in particular embodiments, the method can further include crosslinking the copolymer via a thiol-disulfide exchange reaction to form a crosslinked copolymer. A drug ( or a combination of drugs) can then be loaded into the crosslinked copolymer.” ([0006]).
	XU teaches “A drug cocktail, such as a combination of drugs with different anticancer mechanisms that act synergistically, should exhibit superior response and patient survival rate than any single agent. However, the translation of this theoretical advantage to benefit the patient is hindered by their associated side effects […]” ([0002]). XU further teaches that “In order to enhance the efficacy of anticancer drugs while attenuating their associated side effects, nanotechnology was introduced into the treatment of cancer. Nanoparticle related cancer targeting is mainly achieved by passive accumulation of drug-loaded nanoparticles through the leaky blood capillaries in the tumor tissue.” And that “a need exists for a nanocarrier that is stable in a physiological environment during circulation while intracellularly releasing its payload in a timely manner after entering the cancer cell.” ([0003]).
	XU teaches that “A nanogel is also generally provided that includes a drug within such a crosslinked copolymer. The nanogel can be administered to a patient for targeted delivery of the drug to cancer cells.” ([0009]). XU teaches that “In one particular embodiment, the drug delivery system is a NC nanogel that is responsive to both pH and redox potential such that the NC nanogel expands its size and releases the payload intracellularly. In vitro cytotoxicity experiments showed that NC nanogel exhibited a synergistic effect in killing cancer  cells […].” [emphasis added]([0027]). XU teaches the synthesis of PDSEG including a PDAS monomer and a PEGMA monomer ([0030] to [0036])(instant claim 1, copolymer species). XU teaches that “The PDSEG polymer formed above can then be reacted with a thiol monomer that contains a carbon-bonded sulfhydryl (i.e., -C-SH or R-SH group where R represents an alkane, alkene, or other carbon-containing chain) through a thiol-disulfide exchange reaction to substitute a portion of the end  groups of the PDSA monomer in the PDSEG copolymer.” ([0038]). XU teaches that in one embodiment the thiol monomer can have the following formula:

    PNG
    media_image3.png
    142
    340
    media_image3.png
    Greyscale

“where m is 1 to 19 and Rl is H, a hydroxyl group (-OH), a carboxyl group (-COOH), an aldehyde group (-CHO), an amine group (-NH2), an amide group (-CONH2), an amino acid, a peptide chain of at least two amino acids (e.g., arginylglycylaspartic (RGD) acid), or another organic end group.” ([0039])(instant claim 26). XU teaches that “The reaction can take place by mixing PDSEG copolymer with thiol monomer in any suitable solvent for them such as water, methanol, ethanol, dimethyl sulfoxide, methylene chloride.” ([0040]). And that “Through this reaction, about 1 molar % to about 50 molar % (e.g., about 5 molar % to about 25 molar %) of the 2-(pyridin-2-yldisulfanyl)ethyl acrylate repeating units of Formula (III) in the PDSEG copolymer can be converted with the thiol monomer that contains a carbon-bonded sulfhydryl through a thiol-disulfide exchange reaction to modify a portion of the end groups of the 2-(pyridin-2-yldisulfanyl)ethyl acrylate repeating units in the PDSEG copolymer.” ([0041]). Where “Formula (III)” is consistent with the (x) monomer in the copolymer species detailed above, as disclosed in XU paragraph [0033], and the reaction product in XU paragraph [0042] (instant claim 1, “a first blood brain barrier transporter conjugated to the backbone [of the copolymer] via a first pyridine-2-thiol group” (i.e. wherein R1 is a blood brain barrier transporter).
	XU teaches crosslinking to form nanogels “Through this crosslinking reaction, a nanogel polymeric material is formed with intramolecular disulfide bonds resulting in the assembly of subcompartments while intermolecular disulfide bonds stabilize the multicompartment nanogel structure through disulfide bonds between subcompartments.” ([0048])(instant claim 1, “a crosslinking reaction between a first copolymer and a second copolymer”). More specifically, XU teaches “Crosslinking of RPDSEG” ([0044]) in which “The RPDSEG polymer can then be crosslinked via a second thiol-disulfide exchange reaction that bonds a portion of the remaining (i.e., unsubstituted) end groups of the PDSA monomer in the PDSEG polymer with each other. For example, the crosslinking reaction can occur via disulfide bonds cleavage followed by aerial oxidation.” ([0045]). And that “A new type of polymer, poly[(2-(pyridin-2-yldisulfanyl)-co-[poly(ethylene glycol)]] (PDSEG), was developed that containing both ester and disulfide bonds, which are labile to acidic pH and redox potential, respectively. On this basis, a pH and redox dual responsive nanoparticle was fabricated and aimed to fully take advantage of its use in a drug cocktail while eliminating the toxic side effects associated with the drug combination.” [emphasis added] ([0053]).
 	XU further teaches that the PDSA-mPEG copolymer (PDSEG) was then modified with a αVβ3 integrin targeting moiety, cyclo(Arg-Gly-Asp-D-Phe-Cys) (cRGD) peptide, by thiol-disulfide exchange reaction (Figure 6A-6C, [0065], also see [0072]). And further that “To enhance the nanogel targeting to cancer cells, cRGD peptides were conjugated with the PDSEG polymer by thiol-disulfide exchange reaction.” ([0067]) (instant claim 1, “the first pendant groups comprising a first blood brain barrier transporter conjugated to the backbone via a first pyridine-2-thiol group”).
	XU teaches that “Disulfide bond cross-linked nanogels were fabricated from PDSEG polymer by disulfide bonds cleavage followed by aerial oxidation.” ([0059]). And further that: “Drug loaded nanogels, ND (nano doxorubicin (DOX)) and NCPD (nano-cocktail of paclitaxel (PTX) and DOX), were fabricated by dialysis after the crosslinking reaction initiated by the addition of predetermined amount of tris(2-carboxyethyl)phosphine (TCEP). The formed intramolecular disulfide bonds triggered the assembly of the subcompartment of the nanogel while the disulfide bonds between subcompartments, mainly due to intermolecular disulfide bonds, stabilized the multicompartment nanogel structure.” ([0065]). And further that: 
“NCPD nanogel was labeled with a far-red fluorescence dye Cy7 and used to track the biodistribution of NCPD nanogel. […] For the fluorescence labeling of NCPD, PDSEG polymer was reacted with cysteamine to introduce carboxylic acid reactive group through thiol-disulfide exchange reaction and then reacted with Cy7-NHS with help of EDC1 and NHS2.” ([0072])(instant claim 27, “the reaction product of the reactive functionality and the polymer comprises a carbodiimide reaction product.”).
	Regarding the limitation “wherein the ester bonds of the PDA segments degrade in an environment of about pH 6.8 or less.” (instant claim 5), the structure of the PDSEG copolymer is the same and therefore the properties would also have been the same (MPEP 2112.01). Additionally, XU expressly discusses the pH dependence of their compositions in paragraph [0066] including that: “We expect the redox responsive swelling of the nano gel will break up the lysosome membrane and facilitate its trafficking to nuclei. It is worthy to note that the original clear multicompartment signature of the nanogel disappeared with the size increase. We think the loss of multicompartment pattern was due to the break of disulfide bonds and the reorganization of nano gel afterwards.” ([0066]).
	Regarding the limitation “wherein a disulfide of the first pendant groups and a disulfide of the third pendant groups each degrade in an environment having a redox potential equal to that of an environment comprising glutathione concentration about 0.1 mM or higher.” (instant claim 6). the structure of the PDSEG copolymer is the same (as Applicants PDA-PEG copolymer) and therefore the properties would also have been the same (MPEP 2112.01). Additionally, XU expressly discusses the release of their compositions in paragraph [0066] including that: “To further investigate the intracellular behavior of the redox sensitive nanogel, we added TCEP to simulate the intracellular elevated glutathione condition. FIG. 28 showed that ND nanogel quickly increased its size from 113 nm to 262 nm after 5 hr incubation in PBS (pH 7.4 containing 1 mM of TCEP).” ([0066]).
	XU teaches their PDSEG copolymer nanogel loaded with doxorubicin (DOX) as well as DOX and paclitaxel (PTX) ([0065]) (instant claims 8-10, doxorubicin & paclitaxel).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of XU is that XU does not expressly teach glutathione and scopine as dual targeting moieties for enhancing crossing of the blood brain barrier, or the inclusion of the active agent N-acetyl cysteine (NAC).
	Ying et al. in cited as teaching dual targeting as strategy for enhancing delivery of nanoparticles across the blood brain barrier. Geldenhuys et al. is cited as teaching brain-targeted delivery of paclitaxel using glutathione-coated nanoparticles. Wang et al. is cited as teaching scopine derivative prodrugs as enhancing crossing the blood-brain barrier. And Konat et al. is cited as teaching N-acetyl cysteine (NAC) as minimizing or preventing cognitive dysfunction associated with chemotherapy.
	Ying et al. teaches liposomes with the targeting agent p-aminophenyl-α-D-mannopyroside (MAN) and transferrin (TF), and particularly that “Chemotherapy for brain glioma has been of limited value due to the inability of transport of drug across the blood-brain barrier (BBB) and poor penetration of drug into the tumor. For overcoming these hurdles, the dual-targeting daunorubicin liposomes were developed by conjugating with p-aminophenyl-α-D-mannopyranoside (MAN) and transferrin (TF) for transporting drug across the BBB and then targeting brain glioma. The dual-targeting effects were evaluated on the BBB model in vitro, C6 glioma cells in vitro, avascular C6 glioma tumor spheroids in vitro, and C6 glioma bearing rats in vivo, respectively. After applying dual targeting daunorubicin liposomes, the transport ratio across the BBB model was significantly increased up to 24.9%. […] The median survival time of tumor bearing rats after administering dual-targeting daunorubicin liposomes (22 days) was significantly longer than that after giving free daunorubicin (17 days, P=0.001) or other controls. In conclusion, the dual targeting daunorubicin liposomes are able to improve the therapeutic efficacy of brain glioma in vitro and in animals.” (abstract).
	Ying et al. teaches “Considering the specific affinity to the GLUT1, p-aminophenyl-α-D-manno-pyranoside (MAN) which is a kind of mannose analog was incorporated onto the surface of liposomes in the present study.” (p. 184, col. 1, lines 3-6). And that “TF can be transported into the cells by binding with transferrin receptor (TfR), which acts as a carrier for TF in maintaining iron homeostasis in the cells. […] Accordingly, the above aspects would be beneficial for brain tumor targeting as the drug-loaded liposomes modified with TF may contribute to enhance both the transport of drug across the BBB and endocytosis of drug by brain tumor cells.” (p. 184, col. 1, 2nd paragraph). Ying et al. further describes the liposome nanoparticle as follows:

    PNG
    media_image4.png
    379
    975
    media_image4.png
    Greyscale

(p. 184, col. 1, §2).
	Geldenhuys et al. teaches brain-targeted delivery of paclitaxel using glutathione-coated nanoparticles for brain carriers (see whole document) (instant claim 10, paclitaxel). Geldenhuys et al. teaches that one of the biggest challenges in oncology is the treatment of brain cancer which is one of the leading causes of cancer-related death in the U.S. in patients under 35 (p. 837, col. 1, lines 1-3). Geldenhuys et al. further teaches that paclitaxel is active against various cancers and has shown its efficacy against malignant gliomas and brain metastases, however paclitaxel is limited because it cannot cross the blood brain barrier (abstract, p. 837, col. 1, 2nd paragraph). Geldenhuys et al. further teaches that “The consideration of glutathione-coated NP as brain-targeted delivery can be rationalized since large number of glutathione transporters is present at the BBB. Glutathione ligand should bind to the BBB glutathione transporters, subsequently increasing the number of NP at the BBB interface. We hypothesize that the glutathione-coated NP will give enhanced drug transport via brain by either a facilitated transport or increased passive diffusion due to an increased concentration gradient at the BBB interface.” [emphasis added](p. 838, col. 1, lines 2-12). Geldenhuys et al. teaches that “Cellular uptake study in RG2 cells showed higher uptake of the glutathione-coated NP compared with uncoated NP.” (p. 844, col. 2, lines 8-10), and that “In vivo brain uptake study in mice showed higher brain uptake of the NP containing coumarin-6 compared with solution. The proposed brain-targeted NP delivery of paclitaxel could be an effective treatment for the brain cancers.” (abstract) (instant claim 7, glutathione).
	Wang et al. teaches scopine as novel brain-targeting moiety (see whole document). Wang et al. teaches that “As expected, the cyclic tertiary amines, especially scopine, were shown to significantly enhance the brain uptake of CHL.” [emphasis added]. And “In the cellular uptake study, conjugation of scopine significantly improved the cellular uptake of CHL in both bEnd.3 cells and C6 cells, and the uptake was proven to be energy-dependent, indicating an active mode of transport.” (p. 2050, cols. 1-2) (instant claim 7, scopine).
	Konat et al. teaches that “Although cognitive dysfunction manifested by severe memory and attention deficits has been reported in up to 70% of cancer patients undergoing chemotherapy, the mechanism of this serious side effect have not been defined. In particular, it has not been decisively resolved whether the dysfunction is attributable to the chemotherapy or to the malignancy itself. In the present study we tested whether cognitive dysfunction can be induced in an experimental setting by the administration of commonly used chemotherapeutics to rats. […] However, the chemotherapeutic treatment severely impaired memory function of rats as measured by a passive avoidance test. This memory deficiency was fully prevented by the administration of an antioxidant, N-acetyl cysteine (NAC) injected subcutaneously three times a week at 200 mg/kg in the course of chemotherapeutic treatment. These results indicate that chemotherapeutic agents alone, i.e., in the absence of malignancy, damage the brain resulting in memory dysfunction. Moreover, the results strongly indicate that the damaging effect is mediated by oxidative stress, as memory dysfunction is preventable by the co-administration of NAC.” [emphasis added](abstract) (instant claim 10, n-acetyl cysteine).
	Regarding new claims the claim limitations “the nanoparticle comprising the first blood brain barrier transporter within an interior of the nanoparticle and comprising the second blood brain barrier transporter surface conjugated at an outer surface of the nanoparticle”, the examiner takes the position that XU clearly discloses the chemistry of substitution of a portion of the 2-(pyridin-2-yldisulfanyl)ethyl acrylate repeating units (i.e. Formula (III)) with a thiol monomer (i.e. Formula (V)) to produce the modified disulfanyl repeating units of Formula (VI) ([0037] through [0043]). And while XU does not expressly teach substitution of two different R1 groups, XU does teach that the R1 group can include a cancer targeting group such as cRGD ([0067]) and Ying et al. in teaches dual targeting as strategy for enhancing delivery of nanoparticles across the blood brain barrier, as discussed above. Additionally, XU teaches their polymers are crosslinked, and it would have been within the ordinary level of skill in the art to conjugate the scopine and glutathione using known chemical methods such as using carbodiimide conjugation chemistry (XU: [0072]). Thus, it would have been prima facie obvious to simply utilize two different thiol monomers including different blood brain barrier transporters in the nanogel of XU, as suggested by Ying et al. and the resulting structure would have been the same as the copolymer and substitution chemistry are the same as disclosed in the XU reference.
	The examiner further cites Miura et al. teaching cRDG as a blood brain tumor barrier transporter. Particularly, Miura et al. teaches treatment of glioblastoma (GBM), and that “the effects of chemotherapy on GBM are very limited as a result of poor drug penetration from vessels into tumors caused by the vascular/tumor barrier such as the blood-brain barrier (BBB) and the blood-brain tumor barrier (BBTB). In fact, the vascular/tumor barrier is highly variable and heterogeneous in the brain. At the early stage of GBM, the tumor cells use the normal brain vessels, which are protected by the BBB, for their growth. The gradual progression of GBM and its neovascularization compromise the integrity of BBB and lead to the formation of BBTB. By the time GBM is diagnosed the tumor has already developed neovasculature and the BBTB is presented. Therefore, it is important to deliver the effective dose of therapeutic agents into tumor tissues through the BBTB.” (p. 8583, cols 1-2 through p. 8584, col. 1, line 4). Thus, in view of the teachings of Miura et al. the target group cRGD is reasonable regarded as a blood brain barrier transporter which is directly suggested by XU. Thus, in view of the teachings of Miura et al. XU actually does teach a blood brain barrier transporter, though not glutathione or scopine (i.e. Applicants elected species). However, it would the cited combination of prior art fairly suggests glutathione and scopine as blood brain barrier transporters. 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a novel copolymer nanogel useful as a nanocarrier for anticancer treatment using multiple therapeutic agents in a single nanocarrier, and particularly the PDSEG (i.e. PDA-PEG) copolymer nanogels taught by XU, and further to include two specific BBB targeting moieties, as suggested by Ying et al., to cross the blood-brain barrier such as glutathione taught by Geldenhuys et al., and scopine taught as novel brain-targeting moiety by Wang et al.,  in order to enable treatment of brain cancers using the nanogels of XU, and further to include N-acetyl cysteine (NAC) along with a chemotherapeutic agent such as doxorubicin and/or paclitaxel because Konat et al. teaches NAC as potentially preventing cognitive dysfunction associated with chemotherapy (reported in up to 70% of cancer patients undergoing chemotherapy), as taught by Konat et al., and further that Miura et al. teaches the cRGD as a blood brain barrier transporter further suggesting that the inclusion of blood brain barrier transporter targeting moieties in the PDSEG copolymer nanogels taught by XU.  
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because XU teaches the production of PDSEG copolymer nanogels including the chemistry of thiol monomer substitution ([0037]-[0043]) and including glutathione and scopine targeting moieties would have required no more than an ordinary level of skill in the art, and including NAC as the encapsulated drug would have required no more than an ordinary level of skill in the art. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive.
	Applicants argue that “the nanogels of Xu are formed by crosslinking a single copolymer rather than via a crosslinking reaction between two different copolymers.” And “the crosslinked nanogels of Xu are not surface functionalized following the crosslinking reaction.” (p.  8, lines 12-15).
	In response the examiner argues that the instant Specification discloses in Table 1 mixtures of differently functionalized PDA-PEG copolymers, particularly COOH-PDA-PEG, Scopine-PDA-PEG and Cy7-PDA-PEG. The PDA-PEG copolymers are clearly taught by XU, and specifically the teach forming nanogels (i.e. nanoparticles) with RGD-peptide for targeting to cancer cells ([0067]). XU further teaches that the NCPD nanogel (i.e. the RGD-PDA-PEG loaded with paclitaxel and doxorubicin - [0065]) surface functionalized with “a far-red fluorescence dye Cy7 and used to track the biodistribution of NCPD nanogel. […] For the fluorescence labeling of NCPD, PDSEG polymer was reacted with cysteamine to introduce carboxylic acid reactive group through thiol-disulfide exchange reaction and then reacted with Cy7-NHS with help of EDC and NHS.” ([0072]). Thus, implicitly disclosing Cy7-PDA-PEG and COOH-PDA-PEG, noting that XU describes the chemical species 2-(pyridin-2-yldisulfanyl)ethyl acrylate as PDSA ([0056]), whereas the instant Specification describes the same species as PDA ([0045]), and the reaction product of PDSA and PEG as PDSEG ([0057]) whereas the instant Specification uses the language PDA-PEG for the same species ([0045]). Scopine-PDA-PEG is not expressly taught by XU. Though, it would have been reasonably clear to one of ordinary skill that other groups could have been substituted to the pendant groups of PDA-PEG in XU.
	In response to Applicants argument directed at the process steps (i.e. “the crosslinked nanogels of Xu are not surface functionalized following the crosslinking reaction.”), the examiner argues that this is a product-by-process limitation where the combination of cited prior art suggests multiple distinct blood-brain-barrier transporters for nanoparticles directed at brain cancer. The examiner further notes for the record that Miura et al. teaches “postconjugating” which would have been well-known and understood in the art pertaining to surface conjugated polymeric nanoparticles (p. 8584, col. 1, §Development of Surface-Tunable DACHPt/m, lines 1-8).
	Applicant further argues that “Xu does not contemplate conjugating a blood brain barrier (BBB) transporter to the nanoparticle in any fashion.” (p. 8, lines 16-17).
	In response the examiner argues that XU clearly teaches PDSEG conjugated with cRGD ([0067], Figure 6B & 6C) specifically “To enhance the nanogel targeting to cancer cells [0067], and Miura et al. teaches the cRGD as a blood brain tumor barrier transporter for the treatment of glioblastoma (GBM), which is further associated with BBB transporters. Particularly, Miura et al. teaches treatment of glioblastoma (GBM), and that “the effects of chemotherapy on GBM are very limited as a result of poor drug penetration from vessels into tumors caused by the vascular/tumor barrier such as the blood-brain barrier (BBB) and the blood-brain tumor barrier (BBTB). […] The gradual progression of GBM and its neovascularization compromise the integrity of BBB and lead to the formation of BBTB. By the time GBM is diagnosed the tumor has already developed neovasculature and the BBTB is presented. Therefore, it is important to deliver the effective dose of therapeutic agents into tumor tissues through the BBTB.” (p. 8583, cols 1-2 through p. 8584, col. 1, line 4).
	Applicant further argues that “According to Ying, liposomes were surface PEGylated, and two different BBB transporters were then conjugated to PEG polymers at the surface of the liposomes. Thus, even were the teachings of Xu and Ying to be combined as suggested […], the combined teachings would result at most in the nanoparticles of Xu being surface decorated with two different BBB transporters via PEGylation of the PEG components of the Xu copolymers.” (p. 8, lines 19-25).
	In response the examiner argues that a person of ordinary skill in the art is a person of ordinary creativity, not an automaton, such a person having ordinary skill in the art to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art (MPEP §2141.03). In the instant case it would have clearly been understood how to conjugate targeting groups (such as BBB transporters) to the PDSEG (or PDA-PEG) taught by XU, for example XU teaches cRGD conjugation “by thiol-disulfide exchange reaction (FIG. 6A-6C).” ([0059] & [0067]), and Cy7 conjugation using NHS/EDC conjugation ([0072]). The instant Specification discloses “COOH-PDA-PEG polymer was prepared by thiol disulfide exchange reaction” ([0046]), and for Cy7 conjugation, and glutathione (GSH) conjugation EDC/NHS conjugation was used ([0047] & [0050]). It would have been within the ordinary level of skill in the art, to surface functionalize the PDSEG (or PDA-PEG) taught by XU using known chemical conjugation techniques, such as disclosed by XU or the other cited references.
	Applicant points out that “Moreover, the claimed nanoparticles include the two different BBB transporters conjugated to the nanoparticles via two different schemes, i.e., the first is a component of the copolymer that is crosslinked to another copolymer to form a nanoparticle, while the second is surface functionalized to the formed nanoparticle.” (sentence bridging pp. 8-9).
	In response the examiner points Applicants to MPEP §2113 discussing product-by-process claims (instant claims directed to compositions - i.e., a product) "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In the instant case the surface conjugation chemistry was known and/or expressly taught by the prior art. In the instant case Applicants have not provided any showing of non-obviousness linked to a process step, such as surface functionalization of the copolymer before assembly of the nanogel vs. copolymer functionalization after assembly of the nanogel. Accordingly, arguments directed at the process step(s) are not supportive of patentability of the claimed composition/product.
	Applicant further argues that: “the particles of Miura et al., as those of Ying, include the BBB transporter components solely on the surface of the particles.” (p. 9, lines 7-9).
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., BBB transporter not solely on the surface of the particles) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicants further argue that “Ying does not simply teach any sort of a nanoparticle with any sort of conjugation to BBB transporters, but rather is specific to surface PEGylation of a liposome with the BBB transporter then conjugated to those surface PEG polymers. Likewise, Miura et al. and Geldenhuys teach conjugation of BBB transporters to particles via PEG components.” (p. 9, lines 13-19).
	In response the examiner argues that a person of ordinary skill in the art is a person of ordinary creativity, not an automaton, such a person having ordinary skill in the art to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art (MPEP §2141.03). In the instant case it would have clearly been understood how to conjugate targeting groups (such as BBB transporters) to the PDSEG (or PDA-PEG) taught by XU, for example XU teaches cRGD conjugation “by thiol-disulfide exchange reaction (FIG. 6A-6C).” ([0059] & [0067]), and Cy7 conjugation using NHS/EDC conjugation ([0072]). For example both XU and Miura et al. teach the cancer targeting moiety cRGD linked to copolymer nanoparticles, XU teaching conjugation of cRGD conjugation “by thiol-disulfide exchange reaction (FIG. 6A-6C).” ([0059] & [0067]), and Miura et al. teaches “cRGD peptide […] was introduced onto the DACHPt/m surface via Michael addition reactions.” (p. 8585, col. 1, lines 9-11). A person having on ordinary level of understanding in the art to which the invention pertains would have clearly understood that different surface conjugation strategies could be used to introduce different surface ligand onto the nanogels of XU. 
	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (p. 9, last paragraph), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsumoto et al. ("Synthesis of nanogel-protein conjugates," 2013, RSC-Publishing; Polymer Chemistry, Vol. 4, pp. 2464-2469) is cited as teaching synthesis of nanogels (see whole document); and Kabanov et al. ("Nanogels as Pharmaceutical Carriers: Finite Networks of Infinite Capabilities," 2009, Wiley-VCH; Angewandte Chime, Int. Ed.; Vol. 48, pp. 5418-5429) is cited as teaching a review of nanogels (see whole document).
	Claims 1, 5-10, 26 and 27 are pending and have been examined on the merits.  Claims 1, 5-10, 26 and 27 are rejected under 35 U.S.C. 112(a) (Written Description); claims 1, 5-10, 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph; and claims 1, 5-10, 26 and 27 are rejected under 35 U.S.C. 103. No claims allowed at this time. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IVAN A GREENE/Examiner, Art Unit 1619         /TIGABU KASSA/                                                 Primary Examiner, Art Unit 1619                                                                                                                                                       





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 ethyl(dimethylaminopropyl) carbodiimide.
        2 N-hydroxysuccinimide.